              Case 1:18-cv-11674-LTS Document 55 Filed 01/04/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                              )
L. et. al.,                                   )
                                              )
         Plaintiffs,                          )
                                              )
v.                                            )       Civil No. 18-11674-LTS
                                              )
BAKER et. al.,                                )
                                              )
         Defendant(s).                        )
                                              )

                                              ORDER

                                          January 4, 2019

SOROKIN, J.

         The Court will hold a hearing on the pending motions to dismiss, Docs. No. 39, 41, 45,

52. The hearing will take place on Tuesday, January 22 at 3:30pm in Courtroom 13 on the

fifth floor. Counsel for each movant and counsel for the plaintiffs shall appear in person.

         The amended complaint, Doc. No. 10, refers to five parents as plaintiffs: Parents A, B, C,

D, and E. Plaintiff’s counsel shall file by close of business on January 10, 2019, a reference list

containing the full name and mailing address of each Parent (A, B, C, D, and E). Counsel shall

file this reference list under seal. See Fed. R. Civ. P. 5.2(g). Each individual plaintiff named in

the complaint shall appear in person at the January 22 motion hearing.



                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge
